Citation Nr: 1003661	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for right foot 
arthritis and scars, claimed as secondary to an in-service 
shrapnel injury.

4.  Entitlement to service connection for right knee 
arthritis and scars, claimed as secondary to an in-service 
shrapnel injury.

5.  Entitlement to service connection for left leg arthritis 
and scars, claimed as secondary to an in-service shrapnel 
injury.

6.  Entitlement to service connection for low back arthritis 
and scars, claimed as secondary to an in-service shrapnel 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and July 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. The Veteran had a hearing before the 
Board in November 2009 and the transcript is of record.

The Board notes the Veteran also perfected an appeal seeking 
an increased rating greater than 10 percent for bilateral 
sensorineural hearing loss.  During his hearing before the 
Board in November 2009, however, the Veteran withdrew his 
appeal indicating he no longer wished to pursue the issue.  
Accordingly, the issue of entitlement to an increased rating 
greater than 10 percent for bilateral sensorineural hearing 
loss is considered WITHDRAWN and is no longer before the 
Board here. 

Aside from the issue of hypertension, all remaining issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran if 
further action is required on his part.


FINDING OF FACT

The Veteran did not have hypertension in service or for 
decades thereafter and his current hypertension has not been 
medically attributed to his service-connected PTSD or any 
other incident of service.


CONCLUSION OF LAW

The Veteran's hypertension is not due to or the result of his 
service-connected PTSD or any other incident of service, nor 
may it be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1110, 1112, 1113, and 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in October 2003, January 2004, March 2006 and 
January 2007.  Those letters advised the Veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2006 and 
2007 letters explained how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran indicated being hospitalized in a VA 
facility in 1969, shortly after separation from the military, 
for depression and problems adjusting to civilian life.  
These records were requested, but could not be obtained.  The 
identified VA facility reported they had no records for the 
Veteran on file.  Records associated with the Veteran's award 
of Social Security Administration (SSA) disability benefits 
have been obtained.  The Veteran has at no time referenced 
any other outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating a causal relationship 
between the Veteran's hypertension and his service-connected 
PTSD is his own lay statements.  As will be explained more 
thoroughly below, no medical professional has ever opined the 
Veteran's hypertension was caused by or aggravated by his 
service-connected PTSD.  Indeed, as will be discussed more 
thoroughly below, there is medical evidence to the contrary 
indicating the Veteran's myriad of medical problems, to 
include high blood pressure, aggravates his PTSD.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hypertension may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the earliest evidence of the Veteran's hypertension is 
decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of hypertension.  The 
Veteran's 1968 separation examination, moreover, reveals 
blood pressure readings within normal limits.

After service, high blood pressure is first indicated as 
pertinent medical history in 1997 private treatment records 
with a notation of hypertension specifically in 1998, three 
decades after service.

The Veteran does not allege his hypertension began in the 
military.  Rather, he claims his hypertension is either due 
to or has been aggravated by his service-connected PTSD.

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

Again, the Veteran claims his hypertension is etiologically 
related to his service-connected PTSD.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's VA outpatient treatment records and private 
treatment records indicate a lengthy history of hypertension 
and many other cardiovascular diseases dating back to 1997.  
Indeed, the Veteran currently receives Social Security 
Administration (SSA) disability, in part, due to his heart-
related diseases.  The post-military records also indicate 
significant treatment for PTSD.  No medical professional, 
regrettably, has ever indicated a medical connection between 
the Veteran's PTSD and hypertension.

The Veteran was afforded numerous VA examinations for his 
PTSD through the years, to include May 2005, March 2006 and 
December 2008.  None of these examiners ever opined that the 
Veteran's PTSD caused or aggravated the Veteran's 
hypertension.  Indeed, the March 2006 VA examiner in contrast 
opined that the Veteran's numerous medical issues, to include 
high blood pressure, contribute to the worsening of the 
Veteran's psychological state.  

The Veteran, during his hearing before the Board in November 
2009, testified that he believes his PTSD worsened his 
hypertension, but did not indicate that any medical 
professional ever shared that opinion.  Although the Veteran 
believes that his hypertension is causally related to his 
PTSD, he is a layman and has no competence to offer a medical 
diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Regrettably, no doctor has ever opined that any of his 
conditions are related to his PTSD or any remote incident in 
service.  Indeed there is medical evidence to the contrary.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected PTSD, is denied.


REMAND

The Veteran's claims were last adjudicated in a February 2009 
supplemental statement of the case (SSOC).  Thereafter, in 
September 2009, a social worker at the VA PTSD outpatient 
treatment program submitted a lengthy synopsis of the 
Veteran's PTSD treatment to date as well as the Veteran's 
current global assessment functioning (GAF) score.  This 
statement was never considered by the RO and the Veteran did 
not waive local jurisdictional review of the evidence.

If a SOC is prepared before the receipt of further evidence, 
a SSOC must be issued to the Veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and it is relevant to the PTSD issue on 
appeal.  Therefore, in accordance with 38 C.F.R. § 19.37(a), 
the case is returned to the RO for consideration and the 
issuance of a SSOC.

The new evidence, moreover, is ambiguous with regard to the 
current level of severity of the Veteran's PTSD.  
Specifically, the VA social worker notes the Veteran was 
assigned GAF scores at Dayton VA Medical Center since 2003 
ranging from 46 to 52.  At the same time, however, the social 
worker indicates the Veteran's "average GAF score" is 44, 
in the serious symptom range.  It is unclear how this 
averaged GAF score of 44 was derived from medical records 
indicative of a higher range of GAF scores from 46 to 52.  

Also noteworthy, the Veteran's most recent VA examination, 
dated December 2008, indicates a GAF score of 45, also 
outside the 46 to 52 range proffered by the September 2009 
statement.  

It would be pure speculation to determine how the "average 
GAF score" of 44 listed by the September 2009 VA social 
worker was calculated, whether the score was in error or 
whether the score represents a new, more current 
determination of the Veteran's PTSD severity.

For increased rating claims, such as the PTSD claim here, the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination for his PTSD 
in December 2008, merely one year ago.  In light of the 
ambiguous report from the September 2009 VA social worker, 
which may be reflecting an increase in severity of the 
Veteran's PTSD since the December 2008 VA examination, a new 
VA examination is indicated. 

Right Foot, Right Knee, Left Leg and Low Back

The Veteran claims he has various orthopedic problems with 
his right foot, right knee, left leg and low back due to his 
Vietnam combat service.  Specifically, the Veteran claims he 
has multiple joint arthritis and multiple scars due to 
shrapnel injuries incurred in Vietnam combat.  

This claim is complicated by the fact that there is no 
objective confirmation that the Veteran ever received in-
service shrapnel injuries.  The Veteran is not in receipt of 
a Purple Heart medal or any other award indicative of in-
service combat injuries.  His personnel records confirm 
combat exposure, but service treatment records are silent as 
to any indication of shrapnel injury.  Post-service medical 
records, to include countless x-rays and MRIs do not indicate 
any objective evidence of retained foreign material in the 
Veteran's right foot, right knee, left leg or low back.  
While the Veteran's reported history of Vietnam shrapnel 
injuries is occasionally notes within private and VA medical 
records, no medical professional has ever indicated the 
Veteran's current disabilities are related to the claimed 
shrapnel injuries.

On the other hand, the Veteran's personnel records confirm he 
was in various battles in Vietnam against hostile forces and 
is currently service-connected for PTSD related to his combat 
exposure.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit held that under 38 U.S.C.A. § 1154(b), a combat 
veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances 
of such service. However, 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) 
does not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. 

In other words, given the nature of the Veteran's service, 
the Board concedes the Veteran was in hostile combat and had 
opportunity to sustain shrapnel injuries.  The evidence must 
still establish by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events. See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999). 

The Board further notes the Veteran's sister submitted a 
statement in January 2004 indicating she recalled her parents 
getting a phone call from the recruiter informing them the 
Veteran was injured at Khe Sanh. 

For service connection claims, as indicated in the 
hypertension portion of this opinion, the Court held in the 
case of McLendon, 20 Vet. App. 79, that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

In this case, the Veteran has never been afforded a VA 
examination to determine the extent and likely etiology of 
the Veteran's various claimed orthopedic disabilities.  It is 
clear from the Veteran's post-military medical records, both 
VA and private, that the Veteran has extensive orthopedic 
problems with his right foot, right knee, left leg and low 
back, to include osteoarthritis, degenerative joint disease, 
post-operative large complex tears of the Veteran's right 
knee, and status-post displaced proximal right 5th metatarsal 
fracture.  The medical records, dated back to 1997, which 
include several x-rays and MRI reports, never indicate any 
evidence of retained foreign materials.

The Veteran testified before the Board in November 2009 that 
the shrapnel fragments were removed quickly by a medic on the 
field in Vietnam, where he was stitched back up and returned 
to battle.  Through the years, the Veteran further testified 
that he would feel and pull out shrapnel fragments from time 
to time.  He believes all of the fragments have been removed 
through the years, which is why they were never detected on 
x-ray or by MRI.  Again, there is no objective confirmation 
of any removed shrapnel fragments at any time in the military 
or thereafter.

In light of the Veteran's combat service, his testimony and 
his current diagnoses, a VA examination is warranted to 
ascertain whether any of his current diagnoses are likely 
related to in-service shrapnel injury.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from February 2009 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Dayton, Ohio 
from February 2009 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After the above records are obtained, 
to the extent available, schedule the 
Veteran for a psychiatric examination for 
his PTSD.  The examiner should ascertain 
the current severity of the condition, 
including providing a GAF score. The 
examiner must conduct all necessary tests 
to ascertain the current severity of the 
Veteran's condition. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically resolving the 
September 2009 social worker's GAF 
assessment with the other medical 
evidence.  

3.  After records are obtained, to the 
extent possible, schedule the Veteran for 
a VA examination with an orthopedist for 
his claimed orthopedic conditions 
involving the right foot, right knee, left 
leg and low back to ascertain the 
Veteran's current diagnoses and likely 
etiology of any right foot, right knee, 
left leg and low back disabilities found, 
to include whether it is at least as 
likely as not that any current diagnosis 
is related to the Veteran's in-service 
combat exposure.  The examiner is asked to 
render an opinion of the likelihood, from 
a medical perspective, that the Veteran 
suffered in-service shrapnel injuries 
causing his current disabilities.  The 
claims folder and a copy of this Remand 
must be made available to, and be reviewed 
by, the examiner prior to the examination, 
and he or she should accomplish any 
indicated special tests, studies or 
additional consultations. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding the 
Veteran's diagnoses and etiology.   

4.  After the above is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


